Citation Nr: 0211628	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-10 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic depression.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The appellant had active duty from September 1973 to 
September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied, in pertinent part, the 
veteran's claim to reopen the previously denied claim of 
service connection for PTSD, and his claim for service 
connection for chronic depression.

The Board reopened the claim of entitlement to service 
connection for PTSD in October 2000, and remanded the merits 
of the issue of service connection for PTSD for further 
development.  The issue of service connection for chronic 
depression was also remanded.  Review of the actions 
performed by the RO reveal that the mandate of that remand 
has been fulfilled.  Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy, and 
there is no credible supporting evidence that a stressor, 
upon which a diagnosis of probable PTSD was based, occurred 
during active service.  

2.  There is no evidence of treatment for a mental disorder 
during service and no competent medical evidence of a link 
between the veteran's currently diagnosed chronic depression 
and service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.304(f) (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  Chronic depression was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45,620-45,632 (August 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  VA has issued final regulations to implement 
these statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that VA's duties to 
the veteran have been fulfilled with respect to the issues of 
entitlement to service connection for PTSD and chronic 
depression.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
and Supplemental Statements of the Case, as well as the 
October 2000 Board decision and remand informed the veteran 
and his representative of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.

The Board notes that the veteran has been notified, by, 
amongst others, letters in March 2002, May 2002, and July 
2002, of his responsibility to submit specific information to 
enable the verification of his alleged stressors.  The Board 
finds that the RO has notified the veteran of who will be 
responsible for the gathering of evidence in compliance with 
38 U.S.C.A. § 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.159 (2001); and Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
In addition, he has been provided several VA medical 
examinations in connection with his claims.  Given the state 
of the evidence, the Board finds that another medical opinion 
is not necessary, as the record contains sufficient medical 
evidence to decide the claim.  See 66 Fed. Reg. at 45,631 (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  In sum, there is no 
indication in this case that the veteran's claim for benefits 
is incomplete with respect to the issues of entitlement to 
service connection for PTSD or chronic depression.

Law and Regulation

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2001); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

With regard to the second criterion, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
"Where it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d), (f) (1999).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38  
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).  

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the veteran did not engage in 
combat with the enemy.  Although he contended in his original 
claim denied by the RO in 1988 that he served in Vietnam and 
was present during the evacuation from that country, the 
veteran's service personnel records do not support his 
contentions.  Such records indicate that he served in the 
U.S. Navy aboard the U.S.S. Constellation.  There is no 
indication in those personnel records of contact or combat 
with the enemy, such as awards or decorations indicative of 
combat service or notations of participation in battles or 
campaigns.  There is also no indication that he or his ship 
was ever in close proximity to mortar or rocket fire.  See 
e.g. Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Where the record does not establish that the claimant 
"engaged in combat with the enemy," his assertions of in-
service stressors, standing alone, cannot as a matter of law 
provide evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" cannot be provided by medical opinion based on 
post-service examination.  Moreau v. Brown, 9 Vet. App. 389,  
394-96 (1996).  The burden is on the claimant to provide 
"credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997).




Factual Background

Service medical records show no complaints, treatment, or 
diagnosis of a psychiatric disorder.  Review of service 
personnel records does not show service in Vietnam.

The veteran submitted a statement in February 1988 that 
listed his stressors.  He noted that his most recurring 
nightmare is a small Vietnamese child that had his head blown 
off while he was witnessing or trying to get away from V.C.  
Other particularly stressful instances were his buddies 
floating in water after a firefight.  He also had nightmares 
about the children lying dead next to body bags already 
filled with other bodies.

Record indicate from October 1987 to December 1988 the 
veteran was in VA hospitalization for mixed substance abuse.  
Secondary mental health diagnoses included alcohol abuse, 
post-traumatic stress syndrome, and dysthymic disorder with 
major depression.  The only pertinent comment was that he was 
noted to be 50 percent service-connected for post-traumatic 
stress syndrome.

The veteran was examined by VA in April 1988.  The veteran's 
records were reviewed that showed admittance to a VAMC from 
October to December 1987 with a primary diagnosis of mixed 
chemical dependency.

On an admission history taken in November 1988 to VA 
hospitalization, the veteran reported being hospitalized in 
numerous VAMCs.  He had been treated at least three times for 
depression and treated at a Vet Center in Colorado for 
depression.  He stated that he had flashbacks and nightmares 
but they did not seem to be involved with combat, but rather 
of fear of being shot while in the U.S. or car wrecks he had 
been in, or seeing other people killed in the Philippines, 
and seeing dead bodies in Vietnam.  The diagnoses were major 
depression, alcohol and drug abuse, rule out PTSD, and rule 
out schizophrenia.

The veteran was again hospitalized by VA in May 1989.  The 
diagnoses were alcohol dependence, continuous; polysubstance 
abuse, continuous; major depression; and possible PTSD.  The 
discharge summary indicates primarily treatment for substance 
abuse.  

The veteran stated that he served in Vietnam in 1974 and 1975 
during the evacuation.  He did not give any specifics or 
stressors from Vietnam.  The examiner noted that there was 
not enough evidence to make a diagnosis of post-traumatic 
stress syndrome delayed type.  The veteran did not clearly 
give stressors from Vietnam and in fact stated that he did 
not particularly remember a great deal of detail.  There did 
not appear to be any intrusive thoughts or restriction of 
affect.  At this point in time, the symptomatology 
demonstrated was that of a character or personality disorder 
manifested by a great deal of suspiciousness, mistrust, 
hostility, and a history of substance abuse.

During treatment in December 1997 for substance abuse, a 
diagnosis of depression was noted.

Pursuant to the Board's October 2000 remand, the veteran 
underwent another VA examination in April 2002.  The examiner 
reviewed and outlined the veteran's treatment history in his 
report.  The veteran was noted to have no verified stressors 
noted in the claims folder.  The examiner explained that he 
could not therefore establish that any in-service stressor 
resulted in psychiatric symptoms.

The veteran was noted to have difficulties with authority.  
He reported having served three years in jail for assaulting 
a police officer.  He had had "DUI's".  He had four 
commanding officer's non-judicial punishments while on active 
duty.

The veteran explained that his stressor occurred when he was 
in port at Subic Bay.  He reports that as the stressor that 
was causing his PTSD symptoms, he saw a police officer shoot 
a child in the head for shoplifting.  He reported that the 
event stayed with him and caused intrusive recollections.  
When he looked at other children he realized that might 
happen to them.  He said that he put the face of his son on 
that child and that was very upsetting to him.

The veteran reported that he did not like to be in crowds.  
He had broken sleep, including sleeping a few hours and then 
being up for a while.  He reported depressive symptoms 
including being very down and frustrated.  He saw his life 
was going nowhere.  He had decreased interest.  He expressed 
feelings for not having accomplished more in his life.  He 
showed psychomotor slowing.  He had suicidal ideation, but no 
plans or attempts.  He was in active contact with the staff 
of the Grand Island VA [mental] health clinic.  His appetite 
was good, but he could often not afford food.

He reported no drug or alcohol use for approximately the 
previous four years.  The examiner reviewed the veteran's 
recent treatment records, through January 2002, and noted 
that he had been treated for major depression in 1999.  In 
January 2002, the diagnoses had been PTSD and depression.

The veteran reported working in the trades until he a back 
injury.  He was not receiving any income.  He had been 
married twice and had two children and two step-children, 
none of whom he saw.  He reported a very limited number of 
friends that helped him.

The veteran was noted to be alert.  His hygiene was 
appropriate.  He was sociable and outgoing during the 
interview and remained socially appropriate.  His mood was 
mildly dysphoric and distressed about his current situation.  
He did not appear anxious.  His speech was of normal tone, 
volume, and pacing.  Thought process was logical and he 
reached goal idea with minimal circumstantiality.  There was 
no looseness of association or flight of ideas.  Thought 
content revealed no delusions or hallucinations.  Content of 
thought focuses on the frustration he has had not being able 
to work.

The veteran was oriented to time, person, place, and 
situation.  He participated actively and spontaneously during 
the interview.  He could attend to interview.  He showed no 
clouding of sensorium.  Short and long-term memory and 
judgment were intact.  His present psychiatric condition 
would interfere with his ability to be employed but did not 
in itself render him unemployable.

The examiner diagnosed depression, alcohol dependence in 
remission, and sedative dependence in remission.  He noted 
also that the veteran's history supported the diagnosis of 
personality disorder.  The veteran's global assessment of 
functioning for the depression was 60, indicating moderate 
ongoing symptomatology.  He again reiterated that it was not 
possible to relate any psychiatric disorder to verified 
stressors because none had been verified.

Analysis

With respect to the psychiatric evaluations of the veteran, 
which includes PTSD, it is noteworthy that any history 
reported in the psychiatric evaluations is based upon the 
veteran's own accounts.  The Court has noted that 38 C.F.R. 
§ 3.304(f) precludes use of a medical opinion based on post-
service examination of the veteran as credible evidence to 
help establish "actual" occurrence of in-service stressors.  
Cohen, 10 Vet. App. at 128, 142.

While the veteran, may well believe that his PTSD is related 
to service, as a layperson without medical expertise, he is 
not qualified to address questions requiring medical training 
for resolution, such as a diagnosis or medical opinion as to 
etiology.  See Espiritu, 2 Vet. App. 492, 494-95 (1992).  

Viewed in the context of all the evidence, the Board finds 
the allegations of a service stressor are not credible and 
are not substantiated by the evidence.  The veteran's current 
allegations of the occurrence of the stressor; i.e. that he 
witnessed a Philippine police officer shoot a child in the 
head for shop lifting, are remarkably similar to a statement 
submitted in February 1988.  In that statement he alleged 
that his most recurring nightmare is a small Vietnamese child 
which had his head blown off while he was witnessing or 
trying to get away from the V.C.  This inconsistency, in 
conjunction with the lack of supporting evidence, undermines 
the credibility of his assertions.  

The veteran's claimed stressor is not of the type that could 
be verified by reference to the U.S. Center for Research of 
Unit Records (USCRUR) [previously the United States Army and 
Joint Services Environmental Support Group (ESG)].  The 
stressor did not occur on U.S. military property nor did it 
directly involve U.S. military personnel.  The RO was 
unsuccessful in locating the men the veteran claimed had 
witnessed the alleged stressor.  The veteran was informed of 
this in a letter dated in July 2002.

In summary, to establish service connection for PTSD there 
must be confirmation of in-service noncombat stressors.  A 
critical element needed to establish service connection for 
PTSD is missing.  The veteran's alleged stressors could not 
be verified by the service department, and he has submitted 
no independent evidence to show that his alleged stressors 
actually occurred.  That is, aside from his own statement, no 
other evidence has been submitted, from a service colleague 
or other source, to corroborate that the stressor occurred.  
Likewise, there is no indication that additional action by VA 
could verify this claimed stressor.  The weight of the 
credible evidence establishes that a stressor which might 
lead to PTSD did not occur in service.  Consequently, the 
claim of service connection for PTSD must be denied.

With regard to the veteran's depression, while the veteran 
does have current diagnoses of this disorder, there is no 
evidence of the disorder during the veteran's period of 
active service.  Additionally, the veteran was not diagnosed 
or treated for the disorder until many years subsequent to 
service.  Review of the record does not reveal any indication 
that the veteran's depression is related to his active 
service or any incident therein.  Based upon the evidence 
currently of record, service connection for depression is not 
in order.

In sum, the preponderance of the evidence is against the 
claims for service connection for PTSD and chronic 
depression.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for PTSD and for chronic 
depression is denied.




		
	K.B. CONNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

